Exhibit 10.9

 

FIRST AMENDMENT TO ASSIGNMENT AND ASSUMPTION AGREEMENT

This First Amendment to Assignment and Assumption Agreement (the "Amendment") is
made and entered into as of January 31, 2010 (the "Effective Date"), by and
among Investment Concepts, Inc., a California corporation, National Tax Credit,
Inc. II, a California corporation, National Tax Credit Investors II, a
California limited partnership, and GAC Realty Advisors, LP, a Nevada limited
partnership (each, a "Party" and any two or more, as the context requires,
collectively, the "Parties"), with reference to the following:

A.                                   The Parties entered into that certain
Assignment and Assumption Agreement, dated as of September 8, 2009 (the
"Agreement"), and under the terms of the Agreement, the closing of the
transactions contemplated thereunder was to occur in no event later than January
31, 2010 (the "Initial Closing Date").

B.                                   The Parties desires to modify the Agreement
to extend the Initial Closing Date as herein provided.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                 Capitalized terms used herein have the same meanings as set
forth in the Agreement, unless specifically defined herein.

2.                 The Closing Date is extended until March 1, 2010.

3.                 This Amendment constitutes the sole agreement of the Parties
with respect to the matters herein, all prior oral or written agreements being
merged herein.

4.                 This Amendment may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement.

Except as set forth above, all of the terms and conditions of the Agreement
remain unmodified and in full force and effect.

[Signature on following page(s)]


            IN WITNESS WHEREOF, the Parties have entered into this Amendment as
of the Effective Date.

 

CO-GENERAL PARTNER:                                  INVESTMENT CONCEPTS, INC.,

                                                                        a
California corporation

 

                                                                        By 
/s/George Chami

                                                                             
Name:  George Chami

                                                                             
Title:  President

 

 

ASSIGNEE:                                                      GAC REALTY
ADVISORS, LP,

                                                                        a Nevada
corporation,

 

                                                                        By    
First Advisors Mortgage Corp.,

                                                                                
a Nevada corporation,

                                                                                
General Partner

 

                                                                                
By     /s/George Chami

                                                                                         
Name:  George Chami

                                                                             
            Title:  President

 

ASSIGNOR:                                                      NATIONAL TAX
CREDIT, INC., II,

                                                                        a
California corporation

 

                                                                        By 
/s/Derik J. Hart

                                                                             
Name:  Derik J. Hart

                                                                             
Title:  Senior Vice President

 

                                                                        NATIONAL
TAX CREDIT INVESTORS II,

                                                                        a
California corporation,

                                                                        General
Partner

 

                                                                        By    
National Partnership Investments Corp.,

                                                                                
a California corporation,

                                                                                
General Partner

 

                                                                                
By     /s/Derik J. Hart

                                                                                         
Name:  Derik J. Hart

                                                                                         
Title:  Senior Vice President